Citation Nr: 1500780	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea; and if so, whether service-connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, in pertinent part, increased the rating for the Veteran's service-connected back disability from 10 to 20 percent; and denied reopening the service connection claim for sleep apnea.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010. 

Subsequently, after the claims were in appellate status, the RO issued a rating decision in June 2013 reopening and granting service connection for sleep apnea; following which there has been no further action by the Veteran.  Accordingly, this claim will be formally dismissed below.

The Board observes, in June 2013 when the remaining issue was certified to the Board, the Veteran's representative was the Virginia Department of Veterans Services.  By way of August 2013 correspondence, the Veteran requested to appoint the American Red Cross as his representative.  See August 2013 VA Form 21-22.  As such was received within 90 days from the July 2013 notification of the certification of the appeal to the Board, the Board recognizes the change in representation.  38 C.F.R. § 20.1304(a) (2014).  In this regard, the Board notes that the Veteran's new representative was not provided with an opportunity to submit arguments prior to the Board's review of the case.  The Board notes, however, the Board finds no prejudice to the Veteran in proceeding with the issuance of the Remand that addresses the remaining issue because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, additional VA treatment records include a June 2014 VA examination report relevant to the Veteran's service-connected back disability that has not been considered since the most recent June 2013 supplemental SOC.  Additionally, there is no indication in the claims file (paper or electronic) that the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of the additional evidence.  The remaining evidence in Virtual VA and VBMS is either duplicative of the evidence in the paper claims file or is irrelevant to the issue that remains on appeal.

The Board notes that in an August 2013 statement, the Veteran appears to appeal the denial of increased ratings for bilateral ankle disability.  Historically, a September 2011 rating decision continued the 10 percent ratings.  The Veteran submitted a NOD in April 2012, and the RO issued a SOC in November 2012.  As the August 2013 statement/appeal is untimely, the Board would ordinarily refer such issue to the AOJ for appropriate action, as such would be construed as a new claim.  The Board observes, however, subsequent to the August 2013 statement, the AOJ readjudicated the bilateral ankle disability in a November 2014 rating decision (located in Virtual VA and VBMS), and continued the 10 percent ratings.  The Veteran was notified of the decision, and has not submitted a NOD with the decision at this time.  Therefore, there is no reason to remand these issues for an issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board's disposition of the service connection claim for sleep apnea is set forth below.  The increased rating claim for DJD of the lumbar and thoracic spine is addressed in the remand following the order; and is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

A June 2013 AOJ decision, by which the Veteran was notified of in June 2013, that reopened and granted the claim for sleep apnea fully resolved the issue of entitlement to sleep apnea.
CONCLUSION OF LAW

Because the June 2013 award of service connection for sleep apnea represents a grant of the benefit sought on appeal with respect to such claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the denial of reopening the service connection claim for sleep apnea, arising from a November 2009 rating action, in a subsequent rating decision dated in June 2013, the claim was reopened and service connection was granted. 

Under these circumstances, the Board finds that the service connection claim for sleep apnea, which was formerly in appellate status prior to June 2013, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to such claim.  The Veteran was notified of this fact in correspondence from VA dated in June 2013 and in the June 2013 rating decision itself, and, subsequently, he has not in any way disagreed with the RO's determination as to either the assigned effective date or rating.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claim for sleep apnea must be dismissed.


ORDER

The appeal as to the claim of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claim for DJD of the lumbar and thoracic spine.

As noted in the Introduction, following the issuance of the Supplemental Statement of the Case (SSOC) in June 2013, Virtual VA shows that additional evidence was added to the Veteran's claims file, to include a June 2014 VA thoracolumbar spine examination.  Neither the Veteran nor his representative indicated that they wished to waive AOJ consideration of this newly submitted evidence.  Without such waiver of AOJ consideration, the Board may not proceed to adjudicate the Veteran's claim. Accordingly, the Veteran's claim must be remanded for the issuance of a SSOC. See 38 C.F.R. § 20.1304 (2014).

Additionally, the Board notes that a remand is necessary to obtain any outstanding VA and private treatment records.  In an August 2013 statement, the Veteran indicated that he would submit additional evidence "from March 2002 to date as soon as possible."  There is no indication that he has submitted the additional evidence.  Therefore, on remand, the Veteran should be given the opportunity to identify or submit records of examination and care for his lumbar and thoracic spine.

Additionally, while on remand, updated VA treatment records from the Hampton VA facility dated from July 2014 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA treatment records relevant to his lumbar and thoracic spine from July 2014 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his lumbar and thoracic spine.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the foregoing, review all of the newly submitted evidence in the Veteran's claims file pertaining to his increased rating claim for DJD of the lumbar and thoracic spine, including the June 2014 VA thoracolumbar spine examination located in the Veteran's Virtual VA claims file.  If the newly acquired evidence shows an increase in disability since the June 2014 VA examination, an additional examination should be scheduled.  If the determination remains unfavorable to the Veteran, issue a SSOC and provide the Veteran and his representative a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


